PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TOYOTA  RESEARCH  INSTITUTE, INC.
Application No. 17/021,968
Filed: 15 Sep 2020
For: SYSTEMS AND METHODS FOR GENERIC VISUAL ODOMETRY USING LEARNED FEATURES VIA NEURAL CAMERA MODELS
:
:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed May 26, 2022.

The instant application became abandoned May 3, 2022 for failure to timely submit a proper response to the Notice of Allowance and Issue Fee Due (Notice) mailed February 2, 2022. The Notice set a three-month statutory period of time for reply. Notice of Abandonment was mailed May 23, 2022.

Petitioner attributes the abandonment of the application to “an inadvertent error that occurred during the filing of the Issue Fee.” 

Petitioner’s arguments have been carefully considered, but are not found persuasive. Petitioner’s filing error is not grounds for withdrawal of the holding of abandonment. Accordingly, as petitioner has failed to establish that a proper reply to the Notice was timely filed, the Office is precluded from withdrawing the holding of abandonment. Despite petitioner’s filing error, the failure to timely submit a proper reply to the Notice resulted in abandonment as a matter of law. See, 35 USC 133. The Office is, therefore, precluded from withdrawing the holding of abandonment.

In view thereof, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration under 37 CFR 1.181 must be accompanied by evidence that establishes that a proper reply to the Notice was timely submitted.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional. See enclosed.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
				Customer Window, Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions